 

Case 7:21-cr-01592 Document1 Filed on 07/14/21 in TXSD Page 1of 3

AO 91 (Rev 8/01) Criminal Complaint

 

United States District Court

SOUTHERN DISTRICT OF TEXAS
McALLEN DIVISION ‘

 

ee CRIMINAL COMPLAINT

Porfiria Maria Olivarez United States Case Number:
YOB: 1980 United States Courts Southern M-21-|3 5% -M
District of Texas
FILED
July 14, 2021

Nathan Ochsner, Clerk of Court
(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and beliet. On or about July 13, 2021 in Starr County, in

the Southern District of Texas defendants(s) did,
(Track Statutory Language of Offense)

knowing or in reckless disregard of the fact that Hector Enrique De Leon, a citizen and national of El
Salvador, and Susana Elizabeth Carcamo-Sosa, a citizen and national of Honduras, along with four
(4) other undocumented aliens, for a total of six (6), who had entered the United States in violation of
law, did knowingly transport, or move or attempted to transport said aliens in furtherance of such
violation of law within the United States, that is, from a location near Roma, Texas to the point of
arrest near Roma, Texas, by motor vehicle,

 

in violation of Title 8 United States Code, Section(s) _1324(a)(1)(A)(il) FELONY

I further state that I am a(n) U.S. Border Patrol Agent and that this complaint is based on the

following facts:
On July 13, 2021, the Roma Police Department received a call from an off-duty Customs and Border Protection (CBP)
Officer stating that he saw a group of possible illegal aliens loading into a vehicle on the side of the road. The CBP
Officer provided the location and the vehicle description.

A Roma Police Officer located the vehicle and conducted a traffic stop for a missing driver’s side mirror. The Officer
identified the driver as Porfiria Maria Olivarez and. requested assistance from Border Patrol to identify three (3)
passengers sitting on the back seat, and (3) passengers laying under the third-row seat.

SEE ATTACHED
Continued on the attached sheet and made a part of this complaint: [X]Yes [_]No
Complaint authorized by AUSA Michael Mitchell /S/ Jose E. Delgado

 

Signature of Complainant
Submitted by reliable electronic means, sworn to and attested 5 P

telephonically per Fed. R. Cr.P.4.1, and probable cause found on: Jose E. Delgado Border Patrol Agent
, . Printed Name of Complainant

July 14,2021 2:39 om at McAllen, Texas
Date City and State

Nadia S. Medrano _U. S, Magistrate Judge <tr
Name and Title of Judicial Officer Signature of Judicial Officer

 

 
 

 

Case 7:21-cr-01592 Document1 Filed on 07/14/21 in TXSD Page 2 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
McALLEN, TEXAS

ATTACHMENT TO CRIMINAL COMPLAINT:
M-21-|5S% -M

RE: Porfiria Maria Olivarez

CONTINUATION:

Agents determined that Olivarez is a United State citizen, and all six (6) passengers were illegally
present in the United States. Olivarez and all passengers were placed under arrest and transported
to the Rio Grande Station for processing.

PRINCIPAL STATEMENT:

Porfiria Maria Olivarez, a United States citizen, was read her Miranda Rights and agreed to make
a Statement,

Olivarez stated that she lives in Alice, Texas and drove to Roma, Texas to obtain a bill of sale
from the previous owner of her vehicle. She admitted she was unable able to get in contact with
the previous owner and did not know where he lived in Roma, Texas.

On the way to a gas station/convenience store, Olivarez saw three (3) young men on the side of
the road. After buying snacks from the store, Olivarez decided to return to the young men. Upon
returning to their location, she saw a total of six (6) individuals. She asked if they were hungry
and admitted to driving them to a Dairy Queen. Upon arriving at the Dairy Queen, Olivarez said
she was encountered by law enforcement.

MATERIAL WITNESS 1:

Hector Enrique De Leon, an El Salvadoran citizen, was read his Miranda Rights and agreed to
make a statement.

De Leon agreed to pay a total of $5,000.00 to be smuggled into the United States. De Leon said
his brother made a down payment for an unknown amount, De Leon claimed that after crossing
the Rio Grande River illegally, he was guided to an abandoned ranch. De Leon was told that a
white four-door vehicle was to arrive at the ranch to pick them up. De Leon indicated that a four-
door white vehicle arrived, honked, and he boarded the vehicle. De Leon was instructed by the
driver to hunker down and not to get up.

De Leon identified Porfiria Maria Olivarez, through a photo lineup, as the person who picked him
up.

MATERIAL WITNESS 2:

Susana Elizabeth Carcamo-Sosa, a Honduran citizen, was read her Miranda Rights and was
willing to make a statement.

Page 2
 

Case 7:21-cr-01592 Document1 Filed on 07/14/21 in TXSD Page 3 of 3

. UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
McALLEN, TEXAS

ATTACHMENT TO CRIMINAL COMPLAINT:
u-21-ISS% -M

RE: Porfiria Maria Olivarez

CONTINUATION:

Carcamo stated her family agreed to pay $11,500 for her to be smuggled into the United States
and that a down payment of $7,500 had been paid. Carcamo claimed that she crossed the Rio
Grande illegally with five (5) others and were guided through the brush via cellphone. Carcamo
arrived to a location where they were told a white vehicle was going to pick them up. Carcamo
stated they boarded the vehicle and the driver instructed the three (3) people in the cargo area to
duck down. Carcamo added that the driver told everyone if they were to be pulled over by law
enforcement not to speak and that she (the driver) would handle the encounter.

Carcamo identified Porfiria Maria Olivarez, through a photo lineup, as the person who picked her
up.

Page 3
